DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 24 June 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-20  are pending.
Claims 1, 9, and 12 are amended.
Specification and Drawings:
Amendments to the specification have been submitted.
Amendments to the drawings have been submitted.
Specification
The disclosure is objected to because of the following informalities: 
The language “[i]n the clamped position (e.g., FIGS. 15, 16) the pivoting links are pivoted to a position such that the longitudinal axes of the links 341-344 are transverse (e.g., a non-zero or non-parallel angle that extends crosswise, such as an acute angle) to the respective longitudinal axes of the first and second jaws 101, 102” added to paragraph [0040] is objected to as being an inaccurate description of the device.  
As shown in the figures, the links and their longitudinal axes do not cross and do not intersect the longitudinal axes of the first and second jaws.  In the device, the links (and their longitudinal axes) are spaced from the longitudinal axes of the first and second jaws.  The written description of links and their longitudinal axes as being transverse to the longitudinal axes of the jaws is a description of the geometry of the elements of the device that is accurate only when the device is in the clamped position and only when the clamped device is viewed from a particular direction and with a particular reference point.  As viewed from a top view, a bottom view, and an end view, the links and their longitudinal axes are spaced from and do not cross the longitudinal axes of the jaws.  
The written description does not include an explanation of the direction from which the device is viewed and a reference point that such that the description of the links and their longitudinal axes as being transverse to the longitudinal axes of the jaws is accurate.  Accordingly, the language added to paragraph [0040] is objected to as being inaccurate.    
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 12 are vague and indefinite as the language “in which the longitudinal axes of the first and second pivoting links are transverse to the first and second jaws when the second jaw is in the clamped position” and “in which the longitudinal axes of the first and second pivoting links are transverse to the longitudinal axes of the first and second jaws when the second jaw is in the clamped position” does not accurately describe the disclosed apparatus.  As best as is understood by the figures, the links and their longitudinal axes do not cross and do not intersect the longitudinal axes of the first and second jaws.  In the apparatus, the links and their longitudinal axes are spaced from the longitudinal axes of the first and second jaws.  The language describing the links and their longitudinal axes as being transverse to the longitudinal axes of the jaws is a description of the geometry of the elements of the device that is accurate only when the device is in the clamped position and only when the clamped device is viewed from a particular direction and with a particular reference point.  As viewed from a top view, a bottom view, and an end view, the links and their longitudinal axes are spaced from and do not cross the longitudinal axes of the jaws.  The claims do not include a recitation of the direction from which the device is viewed and a reference point.  Accordingly, the language of claims 1, 9, and 12 is vague and indefinite.
Claims 2-8, 10-11, and 13-20 are rejected as depending from a rejection claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jasemian et al. (WO 2016/044216) in view of Miyamoto (US Patent Publ. No. 2014/0021240) and Shelton et al. (US Patent Publ. No. 2019/0183503).
With respect to claim 1, Jasemian et al. disclose a tool assembly (elongate shaft 14, jaws 116, 125, fig. 1A, [00149], fig. 78A, [00225]) for a surgical stapling device, comprising a first jaw (bottom jaw 125, fig. 78A, [00225]) defining a first surface (Annotated Figure A); a second jaw (top jaw 116, Fig. 78A, [00225]) defining a second surface (Annotated Figure A), the second jaw 116 movable in relation to the first jaw 125 between an open position (fig. 78A) and a clamped position (fig. 78B) in which the second surface is in juxtaposed alignment with the first surface; an I-beam (actuation beam 18, figs. 7A and 54, [00225]) distally translatable from a retracted position towards an advanced position to move the second jaw in relation to the first jaw from the open position to the clamped position ([00225]); a pivoting link 1162 (fig. 78A, [00225]) operably coupled to a first side of the first and second jaws 125, 116; the pivoting link 1162 operably coupled to the first and second jaws, wherein distal translation of the I-beam to move the second jaw from the open position to the clamped position causes the link to move from a proximal-most position when the second jaw is in the open position (fig. 78A), to a distal-most position when the second jaw is in the clamped position (fig. 78A), wherein the second surface of the second jaw is maintained in substantially parallel alignment with the first surface of the first jaw as the second jaw is moved between the open position and the clamped position ([00225]).   

    PNG
    media_image1.png
    673
    624
    media_image1.png
    Greyscale

Jasemian et al. fails to disclose at least two first pivoting links operably coupled to a first side of the first and second jaws, and at least two second pivoting links operably coupled to a second side of the first and second jaws, in which the longitudinal axes of the pivoting links are perpendicular to the longitudinal axes of the first and second jaws when in the open position and in which in which the longitudinal axes of the pivoting links are transverse to the longitudinal axes of the first and second jaws when in the clamped position. 
Miyamoto discloses a tool assembly including a first jaw 11, a second jaw 12, two first pivoting links 15, 16 (figs. 10 and 11, [0045], [0065]) operably coupled to a first side of the first and second jaws 11, 12, and two second pivoting links 15, 16 (figs. 10 and 11, [0045], [0065]) operably coupled to a second side of the first and second jaws 11, 12, in which the first and second pivoting links are moved from a proximal-most position in which the longitudinal axes of the first and second pivoting links are substantially perpendicular to the longitudinal axes of the first and second jaws when the second jaw is in the open position (fig. 10) to a distal-most position in which the longitudinal axes of the first and second pivoting links are transverse to the longitudinal axes of the first and second jaws when the second jaw is in the clamped position (fig. 11), wherein the second surface of the second jaw is maintained in parallel alignment with the first surface of the first jaw as the second jaw is moved between the open position and the clamped position ([0045]).   Miyamoto discloses an embodiment in which the first and second pivoting links 15, 16 are perpendicular to the first and second jaw members when the second jaw member is in the open position (fig. 3, [0045]).   
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tool assembly of Jasemian et al. to include two first pivoting links operably coupled to a first side of the first and second jaws, and two second pivoting links operably coupled to a second side of the first and second jaws, and in which the longitudinal axes of the pivoting links are perpendicular to the longitudinal axes of the first and second jaws when in the open position, and in which the longitudinal axes of the pivoting links are transverse to the longitudinal axes of the first and second jaws when in the clamped position as taught by Miyamoto to provide additional stability to the moving jaw, to provide additional surety that the jaws are maintained parallel to each other during closure, and to open the jaws wide to permit grasping of more or thicker tissue, since both Jasemian et al. and Miyamoto disclose that the jaws are to remain parallel during closure.    
Jasemian et al. disclose an I-beam (actuation beam 18, figs. 7A and 54, [00225]) including a vertical strut, the I-beam distally translatable its retracted position toward its advanced position to move the second jaw 116 between the open and clamped positions ([00225]).  As shown in figure 78A, Jasemian et al. disclose the second jaw 116 including a proximal end portion having a proximal facing surface that is curved or inclined, and therefore the proximal end portion is considered to have a proximal facing ramp surface.  
Assuming, arguendo, that the proximal end portion of Jasemian et al. could not be considered a ramp surface, Shelton et al. disclose a tool assembly comprising a proximally facing ramp surface (ramped or camming surface 726, fig. 13, [0181]) formed at a proximal end of a jaw.  
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tool assembly of Jasemian et al. to include a proximally facing ramp surface formed at a proximal end portion of the second jaw, as taught by Shelton et al. to provide a camming action to ease the movement of the jaws to the clamped position and to facilitate alignment and engagement between the jaws (Shelton et al., [0181]).  
In this instance, a skilled artisan would have recognized that the combination and substitution of elements of the Jasemian et al., Miyamoto, and Shelton et al. structures is based on the fact that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each ele-ment merely performs the same function as it does separately; and that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  That is, once combined and substituted, the pivotal linkage would allow for the normal and predictable result of allowing the jaws to be maintained parallel to each other during jaw closure when the stapler is used, and the ramp would allow for the normal and predictable result of providing the mechanical advantage of using a camming action to close the jaws.  The arrangement of the pivotal linkage and the ramp in the claims is no more than a combination and substitution of other old and well known arrangements of pivotal linkages and of ramps.  The features set forth in applicant’s claims are taught by the Jasemian et al. tool assembly as now modified by the teachings of Miyamoto and Shelton et al., especially since the individual elements of the claims are known.
The rationale to support a conclusion that the claims would have been obvious is that all the claimed elements were known in the Jasemian et al., Miyamoto, and Shelton et al. references and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordi-nary skill in the art. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). “[I]t can be important to iden-tify a reason that would have prompted a person of ordinary skill in the relevant field to combine the ele-ments in the way the claimed new invention does.” KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) at 1396. Furthermore, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. 
With respect to claim 2, Miyamoto discloses each of the first and second pivoting links 15, 16 defines a first pivoting projection (connecting shaft 20, figs. 5 and 6, [0047]) engaged with the second jaw 12, a second pivoting projection (connecting shaft 20, figs. 5 and 6, [0047) engaged with the first jaw 11, and a connecting strut (Annotated Figure B) connecting the first pivoting projection with the second pivoting projection.  It is noted that Miyamoto discloses that the embodiment shown in figures 10-11 differs from the embodiment shown in figures 2-9B in that the parallel links 16 are positioned proximally of the open-close links 19 rather than distally, and therefore all other structures, including the structures shown in Annotated Figure B, are the same.   

    PNG
    media_image2.png
    771
    533
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tool assembly of Jasemian et al. to include a first pivoting projection engaged with the second jaw, a second pivoting projection engaged with the first jaw, and a connecting strut connecting the first pivoting projection with the second pivoting projection, as taught by Miyamoto to provide a pivoting mechanism for the pivotal links, to provide additional stability to the moving jaw and to provide additional surety that the jaws are maintained parallel to each other during closure, since both Jasemian et al. and Miyamoto disclose that the jaws are to remain parallel during closure.  
With respect to claim 3, Miyamoto discloses the first pivoting projection projects in an opposite direction from the second pivoting projection.  As noted in Annotated Figure B, the first pivoting projections project toward each other from the links 15, 16, and the second pivoting projections project away from each other from the links 15, 16, opposite to the direction of the first pivoting links.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tool assembly of Jasemian et al. to include the first pivoting projection projecting in an opposite direction from the second pivoting projection, as taught by Miyamoto to provide a pivoting mechanism for the pivotal links, to provide additional stability to the moving jaw and to provide additional surety that the jaws are maintained parallel to each other during closure, since both Jasemian et al. and Miyamoto disclose that the jaws are to remain parallel during closure.  
With respect to claim 4, Jasemian et al. fail to disclose the I-beam engaging the proximal-facing surface of the ramp surface when the I-beam moves from its retracted 11Attorney Docket No. A0002970US01 (203-13131) position towards its advanced position to move the second jaw between the open position and the clamped position, wherein the ramp surface defines a slot and the I-beam includes a vertical strut, the slot configured to receive the vertical strut of the I-beam.  
Shelton et al. disclose a tool assembly comprising a proximally facing ramp surface (ramped or camming surface 726, fig. 13, [0181]) formed at a proximal end of a jaw, an I-beam (dynamic clamping assembly 550, fig. 10, [0181]) engaging the proximal facing surface of the ramp surface 726 when the I-beam moves from its retracted 11Attorney Docket No. A0002970US01 (203-13131) position towards its advanced position to move the second jaw between the open position and the clamped position ([0181]), wherein the ramp surface defines a slot (central slot 724, fig. 15) and the I-beam includes a vertical strut 552 (fig. 15), the slot configured to receive the vertical strut of the I-beam.  
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tool assembly of Jasemian et al. to include the I-beam engaging the proximal-facing surface of the ramp surface when the I-beam moves from its retracted11Attorney Docket No. A0002970US01 (203-13131) position towards its advanced position to move the second jaw between the open position and the clamped position, wherein the ramp surface defines a slot and the I-beam includes a vertical strut, the slot configured to receive the vertical strut of the I-beam, as taught by Shelton et al. to provide a camming action to ease the movement of the jaws to the clamped position and to facilitate alignment and engagement between the jaws (Shelton et al., [0181]).  
In this instance, a skilled artisan would have recognized that the combination and substitution of elements of the Jasemian et al. and Shelton et al. structures is based on the fact that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each ele-ment merely performs the same function as it does separately; and that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  That is, once combined and substituted, the ramp would allow for the normal and predictable result of providing the mechanical advantage of using a camming action to close the jaws.  The arrangement of the ramp in the claims is no more than a combination and substitution of other old and well known arrangements of ramps.  The features set forth in applicant’s claims are taught by the Jasemian et al. tool assembly as now modified by the teachings of Miyamoto and Shelton et al., especially since the individual elements of the claims are known.
With respect to claim 5, Jasemian et al. disclose that the second jaw 116 defines a channel ([00152]), the channel configured to receive the lower beam (183, 184) of the I-beam 18 as the I-beam moves the second jaw between the open position (fig. 78A) and the clamped position (fig. 78B).    
With respect to claim 6, Jasemian et al. fail to specifically disclose a mounting assembly secured to the first jaw, the mounting assembly including a leaf spring, the leaf spring configured to bias the second jaw towards the open position.
Jasemian et al. disclose in figures 4-5 an embodiment of the tool assembly comprising a mounting assembly (cover 91, 92, fig. 4, [00150]) including a leaf spring 93 (fig. 5, [00150]) configured to bias the second jaw 11 towards the open position ([00150]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tool assembly of Jasemian et al. to include a mounting assembly including a leaf spring as taught by Jasemian et al. in the embodiment of figures 4-5, to bias the jaws to an open position to permit insertion of tissue between the jaws and to avoid unnecessary movement between the jaws.  
With respect to claim 7, Jasemian et al. disclose in figures 4-5 the embodiment of the tool assembly wherein the leaf spring 93 is laterally offset from the I-beam 18 (fig. 5).
  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tool assembly of Jasemian et al. to include the leaf spring laterally offset from the I-beam as taught by Jasemian et al. in the embodiment of figures 4-5, to provide stability in the device on either side of the I-beam, and to bias the jaws to an open position to permit insertion of tissue between the jaws and to avoid unnecessary movement between the jaws.  
With respect to claim 8, Jasemian et al. disclose that the I-beam 18 includes a distal- facing surface that defines a knife (cutting blade 19, fig. 6, [0015]).   
Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jasemian et al. (WO 2016/044216) in view of Miyamoto (US Patent Publ. No. 2014/0021240), Baxter et al. (US Patent Publ. No. 2016/0128694) and Shelton et al. (US Patent Publ. No. 2019/0183503).
With respect to claims 9 and 12, Jasemian et al. disclose a surgical stapling device comprising an elongate body (actuator 2, fig. 1B, [00149]) having a proximal portion and a distal portion; and a reload assembly (staple and transector receptacle (STR) 10 removably connected to the actuator 2, fig. 1A, [00149]) including a proximal body portion (actuator interface 15, fig. 1A, [00149]) and a tool assembly (elongate shaft 14, jaws 116, 125, fig. 1A, [00149], figs. 78A, [00225]), the proximal body portion 15 adapted to be releasably coupled to the distal portion of the elongate body 2 ([00149]), and the tool assembly 14, 116, 125 being supported on the proximal body portion 15 (fig. 1A), the tool assembly comprising a first jaw (bottom jaw 125, fig. 78A, [00225]) defining a first surface (Annotated Figure A); a second jaw (top jaw 116, Fig. 78A, [00225]) defining a second surface (Annotated Figure A), the second jaw 116 movable in relation to the first jaw 125 between an open position (fig. 78A) and a clamped position (fig. 78B) in which the second surface is in juxtaposed alignment with the first surface; a drive member (actuation slide 180, fig. 6, [00151]) having a distal portion supporting an I-beam (actuation beam 18, figs. 7A and 54, [00225]) the I-beam having a first beam (upper guide 183, fig. 7A, [00152]), a second beam (lower guide 184, fig. 7A, [00152]), and a vertical strut (fig. 7A) connecting the first beam with the second beam, the I-beam distally translatable from a retracted position towards an advanced position to move the second jaw in relation to the first jaw from the open position to the clamped position ([00225]); a pivoting link 1162 (fig. 78A, [00225]) operably coupled to a first side of the first and second jaws 125, 116; the pivoting link 1162 operably coupled to the first and second jaws, wherein distal translation of the I-beam to move the second jaw from the open position to the clamped position causes the link to move from a proximal-most position when the second jaw is in the open position (fig. 78A), to a distal-most position when the second jaw is in the clamped position (fig. 78A), wherein the second surface of the second jaw is maintained in substantially parallel alignment with the first surface of the first jaw as the second jaw is moved between the open position and the clamped position ([00225]).  
Jasemian et al. fails to disclose at least two first pivoting links operably coupled to a first side of the first and second jaws, and at least two second pivoting links operably coupled to a second side of the first and second jaws, in which the longitudinal axes of the pivoting links are perpendicular to the longitudinal axes of the first and second jaws when in the open position, and in which the longitudinal axes of the pivoting links are transverse to the longitudinal axes of the first and second jaws when in the clamped position.
Miyamoto discloses a tool assembly including a first jaw 11, a second jaw 12, two first pivoting links 15, 16 (figs. 10 and 11, [0045], [0065]) operably coupled to a first side of the first and second jaws 11, 12, and two second pivoting links 15, 16 (figs. 10 and 11, [0045], [0065]) operably coupled to a second side of the first and second jaws 11, 12, in which the first and second pivoting links are moved from a proximal-most position in which the longitudinal axes of the first and second pivoting links are substantially perpendicular to the longitudinal axes of the first and second jaws when the second jaw is in the open position (fig. 10) to a distal-most position in which the longitudinal axes of the first and second pivoting links are transverse to the longitudinal axes of the first and second jaws when the second jaw is in the clamped position (fig. 11), wherein the second surface of the second jaw is maintained in parallel alignment with the first surface of the first jaw as the second jaw is moved between the open position and the clamped position ([0045]).   Miyamoto discloses an embodiment in which the first and second pivoting links 15, 16 are perpendicular to the first and second jaw members when the second jaw member is in the open position (fig. 3, [0045]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tool assembly of Jasemian et al. to include two first pivoting links operably coupled to a first side of the first and second jaws, and two second pivoting links operably coupled to a second side of the first and second jaws, and in which the longitudinal axes of the pivoting links are perpendicular to the longitudinal axes of the first and second jaws when in the open position, and in which the longitudinal axes of the pivoting links are transverse to the longitudinal axes of the first and second jaws when in the clamped position, as taught by Miyamoto to provide additional stability to the moving jaw, to provide additional surety that the jaws are maintained parallel to each other during closure, and to open the jaws wide to permit grasping of more or thicker tissue, since both Jasemian et al. and Miyamoto disclose that the jaws are to remain parallel during closure.      
	Jasemian et al. disclose the first jaw 125 supporting a cartridge assembly ([0225]), the cartridge assembly including a staple cartridge 5 (fig. 7A, [00151]) defining a first surface and a plurality of staple pockets ([00151]), and the second jaw 116 movable in relation to the first jaw, the second supporting an anvil ([0225]) defining a second surface.  
	Jasemian et al. fail to disclose the first jaw supporting an anvil and the second jaw supporting a cartridge assembly.  
	Baxter et al. disclose a surgical stapling device comprising a tool assembly including a first jaw 1002 (fig. 8) supporting an anvil 1030 (fig. 8), and a second jaw 1001 (fig. 8) supporting a cartridge assembly 1205 (fig.8), in which the second jaw 1002 supporting the cartridge assembly is movable in relation to the first jaw supporting the anvil ([0147]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tool assembly of Jasemian et al. to provide the first jaw supporting the anvil, and the second jaw supporting the cartridge assembly as taught by Baxter et al., in order to reposition the anvil and the cartridge assembly for a practical purpose such as ease of manufacturing or providing mechanical advantage, as a mere rearrangement of parts that will not modify the operation of the device, especially since Baxter et al. teaches that the anvil may move relative to the cartridge assembly or the cartridge assembly may move relative to the anvil in a surgical stapler.  MPEP 2144.04 VI A.  
Jasemian et al. disclose an I-beam (actuation beam 18, figs. 7A and 54, [00225]) including a vertical strut, the I-beam moving from its retracted position toward its advanced position to move the second jaw 116 between the open and clamped positions ([00225]).  As shown in figure 78A, Jasemian et al. disclose the second jaw 116 including a proximal end portion having a proximal facing surface that is curved or inclined, and therefore the proximal end portion is considered to have a proximal facing ramp surface.  
Assuming, arguendo, that the proximal end portion of Jasemian et al. could not be considered a ramp surface, Shelton et al. disclose a tool assembly comprising a proximally facing ramp surface (ramped or camming surface 726, fig. 13, [0181]) formed at a proximal end of a jaw.  
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tool assembly of Jasemian et al. to include a proximally facing ramp surface formed at a proximal end portion of the second jaw, as taught by Shelton et al. to provide a camming action to ease the movement of the jaws to the clamped position and to facilitate alignment and engagement between the jaws (Shelton et al., [0181]).  
In this instance, a skilled artisan would have recognized that the combination and substitution of elements of the Jasemian et al., Miyamoto, Baxter et al., and Shelton et al. structures is based on the fact that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each ele-ment merely performs the same function as it does separately; and that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  That is, once combined and substituted, the pivotal linkage, and the anvil and staple cartridge arrangement would allow for the normal and predictable result of allowing the jaws to be maintained parallel to each other during closure and stapling tissue when the stapler is used, and the ramp would allow for the normal and predictable result of providing the mechanical advantage of using a camming action to close the jaws.  The arrangement of the pivotal linkage and the anvil and staple cartridge, and the ramp in the claims is no more than a combination and substitution of other old and well known arrangements of a pivotal linkage, a staple cartridge and anvil combination, and a ramp.  The features set forth in applicant’s claims are taught by the Jasemian et al. stapler as now modified by the teachings of Minamoto, Baxter et al., and Shelton et al., especially since the individual elements of the claims are known.
The rationale to support a conclusion that the claims would have been obvious is that all the claimed elements were known in the Jasemian et al., Miyamoto, Baxter et al., and Shelton et al. references and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordi-nary skill in the art. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). “[I]t can be important to iden-tify a reason that would have prompted a person of ordinary skill in the relevant field to combine the ele-ments in the way the claimed new invention does.” KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) at 1396. Furthermore, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. 
With respect to claims 10 and 13, Miyamoto discloses each of the first and second pivoting links 15, 16 defines a first pivoting projection (connecting shaft 20, figs. 5 and 6, [0047]) engaged with the second jaw 12, a second pivoting projection (connecting shaft 20, figs. 5 and 6, [0047) engaged with the first jaw 11, and a connecting strut (Annotated Figure B) connecting the first pivoting projection with the second pivoting projection.  It is noted that Miyamoto discloses that the embodiment shown in figures 10-11 differs from the embodiment shown in figures 2-9B in that the parallel links 16 are positioned proximally of the open-close links 19 rather than distally, and therefore all other structures, including the structures shown in Annotated Figure B, are the same.   
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tool assembly of Jasemian et al. to include a first pivoting projection engaged with the second jaw, a second pivoting projection engaged with the first jaw, and a connecting strut connecting the first pivoting projection with the second pivoting projection, as taught by Miyamoto to provide a pivoting mechanism for the pivotal links, to provide additional stability to the moving jaw and to provide additional surety that the jaws are maintained parallel to each other during closure, since both Jasemian et al. and Miyamoto disclose that the jaws are to remain parallel during closure.  
With respect to claims 11 and 14, Miyamoto discloses the first pivoting projection projects in an opposite direction from the second pivoting projection.  As noted in Annotated Figure B, the first pivoting projections project toward each other from the links 15, 16, and the second pivoting projections project away from each other from the links 15, 16, opposite to the direction of the first pivoting links.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tool assembly of Jasemian et al. to include the first pivoting projection projecting in an opposite direction from the second pivoting projection, as taught by Miyamoto to provide a pivoting mechanism for the pivotal links, to provide additional stability to the moving jaw and to provide additional surety that the jaws are maintained parallel to each other during closure, since both Jasemian et al. and Miyamoto disclose that the jaws are to remain parallel during closure.  
With respect to claim 15, Jasemian et al. fail to disclose the I-beam engaging the proximal-facing surface of the ramp surface when the I-beam moves from its retracted 11Attorney Docket No. A0002970US01 (203-13131) position towards its advanced position to move the second jaw between the open position and the clamped position, wherein the ramp surface defines a slot and the I-beam includes a vertical strut, the slot configured to receive the vertical strut of the I-beam.  
Shelton et al. disclose a tool assembly comprising a proximally facing ramp surface (ramped or camming surface 726, fig. 13, [0181]) formed at a proximal end of a jaw, an I-beam (dynamic clamping assembly 550, fig. 10, [0181]) engaging the proximal facing surface of the ramp surface 726 when the I-beam moves from its retracted 11Attorney Docket No. A0002970US01 (203-13131) position towards its advanced position to move the second jaw between the open position and the clamped position ([0181]), wherein the ramp surface defines a slot (central slot 724, fig. 15) and the I-beam includes a vertical strut 552 (fig. 15), the slot configured to receive the vertical strut of the I-beam.  
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tool assembly of Jasemian et al. to include a proximally facing ramp surface formed at a proximal end portion of the second jaw, the I-beam engaging the proximal-facing surface of the ramp surface when the I-beam moves from its retracted11Attorney Docket No. A0002970US01 (203-13131) position towards its advanced position to move the second jaw between the open position and the clamped position, wherein the ramp surface defines a slot and the I-beam includes a vertical strut, the slot configured to receive the vertical strut of the I-beam, as taught by Shelton et al. to provide a camming action to ease the movement of the jaws to the clamped position and to facilitate alignment and engagement between the jaws (Shelton et al., [0181]).  
With respect to claim 16, Jasemian et al. disclose that the second jaw 116 defines a channel ([00152]), the channel configured to receive the lower beam (183, 184) of the I-beam 18 as the I-beam moves the second jaw between the open position (fig. 78A) and the clamped position (fig. 78B).    
With respect to claim 17, Jasemian et al. fail to specifically disclose a mounting assembly secured to the first jaw, the mounting assembly including a leaf spring, the leaf spring configured to bias the second jaw towards the open position.
Jasemian et al. disclose in figures 4-5 an embodiment of the tool assembly comprising a mounting assembly (cover 91, 92, fig. 4, [00150]) including a leaf spring 93 (fig. 5, [00150]) configured to bias the second jaw 11 towards the open position ([00150]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tool assembly of Jasemian et al. to include a mounting assembly including a leaf spring as taught by Jasemian et al. in the embodiment of figures 4-5, to bias the jaws to an open position to permit insertion of tissue between the jaws and to avoid unnecessary movement between the jaws.  
With respect to claim 18, Jasemian et al. disclose in figures 4-5 the embodiment of the tool assembly wherein the leaf spring 93 is laterally offset from the I-beam 18 (fig. 5).
  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tool assembly of Jasemian et al. to include the leaf spring laterally offset from the I-beam as taught by Jasemian et al. in the embodiment of figures 4-5, to provide stability in the device on either side of the I-beam, and to bias the jaws to an open position to permit insertion of tissue between the jaws and to avoid unnecessary movement between the jaws.  
With respect to claim 19, Jasemian et al. disclose that the I-beam 18 includes a distal- facing surface that defines a knife (cutting blade 19, fig. 6, [0015]).   
With respect to claim 20, Jasemian et al. disclose a plurality of staple forming pockets (fig. 5, [00151]) formed in the anvil, each of the staple forming pockets configured to be in juxtaposed alignment with a corresponding staple pocket ([00151]) of the cartridge assembly when the second jaw is in the clamped position.
Response to Arguments
With respect to the objection to the specification and the objection to the claims of the previous Office action, these objections have been overcome and are hereby withdrawn.  It is noted that the amendment filed 24 June 2022 has necessitated a new objection to the specification, above. 
Applicant's arguments with respect to the rejection of claim 1 under 35 U.S.C. 103 over Jasemian et al. (WO 2016/044216) in view of Miyamoto (US Patent Publ. No. 2014/0021240) and Shelton et al. (US Patent Publ. No. 2019/0183503), and the rejection of claims 9 and 12 under 35 U.S.C. 103 over Jasemian et al. in view of Miyamoto, Baxter et al. (US Patent Publ. No. 2016/0128694), and Shelton et al. have been fully considered but are not persuasive. 
With respect to independent claims 1, 9, and 12, Applicant argues that Jasemian et al. fails to show a pivoting link that is transverse to the jaw when in the distal most position since in the Jasemian et al. device, the pivoting link 1162 is parallel to, and not transverse to, the jaw 1161 when in the distal most position, and that due to the parallel nature of the jaws there would not be any motivation to modify Jasemian et al. to arrive at the claimed subject matter, and that none of the prior art cures the deficiencies of the Jasemian et al. reference. 
Initially, it is noted that Jasemian et al. has been cited for its teaching of the combination including a first jaw, a second jaw, an I-beam, and pivoting links coupled to the first and second jaws, wherein translation of the I-beam to move the second jaw from the open position to the clamped position causes the links to move from a proximal-most position to a distal-most position, wherein the surfaces of the jaws are maintained in parallel alignment as the second jaw is moved between the open and the clamped position, and not for the particular angular position of the links at the open and the closed positions.  Miyamoto discloses the particular angular position of the links at the open and closed positions including two first pivoting links and two second pivoting links in which the longitudinal axes of the pivoting links are perpendicular to the longitudinal axes of the jaws when the jaws are open, and in which the longitudinal axes of the pivoting links are transverse to the longitudinal axes of the jaws when the jaws are closed, while the surfaces of the jaws are maintained in parallel alignment as the second jaw is closed.
Moreover, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have recognized that a pivotal linkage is a well-known mechanical device, and providing a pivotal linkage is a common technique of moving one mechanical element relative to another while maintaining the relative angular position of the elements.  A skilled artisan would have recognized that the combination and substitution of elements of the Jasemian et al., Miyamoto, Baxter et al., and Shelton et al. structures is based on the fact that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each ele-ment merely performs the same function as it does separately; and that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  That is, once combined and substituted, the pivotal linkage, and the anvil and staple cartridge arrangement would allow for the normal and predictable result of allowing the jaws to be maintained parallel to each other during closure and stapling tissue when the stapler is used, and the ramp would allow for the normal and predictable result of providing the mechanical advantage of using a camming action to close the jaws.  The arrangement of the pivotal linkage and the anvil and staple cartridge, and the ramp in the claims is no more than a combination and substitution of other old and well known arrangements of a pivotal linkage, a staple cartridge and anvil combination, and a ramp.  The features set forth in applicant’s claims are taught by the Jasemian et al. stapler as now modified by the teachings of Minamoto, Baxter et al., and Shelton et al., especially since the individual elements of the claims are known.
The rationale to support a conclusion that the claims would have been obvious is that all the claimed elements were known in the Jasemian et al., Miyamoto, Baxter et al., and Shelton et al. references and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordi-nary skill in the art. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). “[I]t can be important to iden-tify a reason that would have prompted a person of ordinary skill in the relevant field to combine the ele-ments in the way the claimed new invention does.” KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) at 1396. Furthermore, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. 
The rejection of claim 1 under 35 USC 103 over Jasemian et al. in view of Miyamoto and Shelton et al., and the rejection of claims 9 and 12 under 35 USC over Jasemian et al. in view of Miyamoto, Baxter, and Shelton et al. are deemed proper.
Applicant has provided no arguments pointing out errors with respect to the rejections of dependent claims 2-8, 10-11, and 13-20, and these rejections are still deemed proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        8 September 2022